DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:  “peroxyester carbonate” in lines 2-3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 15-20, 25, 27, 35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) in view of Sanchez et al. (US 5,760,149).
Regarding claims 15-20, 25, 27, 35 and 37-39:  Tamura et al. (US ‘503) discloses polymerizable compositions for lenses [abstract], wherein Example 3 [Ex. 3; 0062-0072; Table 1, Ex. 3] contains 0.03 parts of a tetraazaporphyrin (coloring agent), 0.4 parts Seesorb 100 (UV absorber; 2,4-dihydroxybenzophenone; CAS No. 131-56-6 ), 3.5 parts t-hexyl peroxyisopropyl monocarbonate (initiator), 100 parts CR-39 (diethylene glycol bisallyl carbonate) and 1 part acetone {corresponding to 95.3 wt% CR-39} [Ex. 3; 0062-0072; Table 1, Ex. 3].  The resulting lens material was injected into a mold and cured to afford a lens [Ex. 3; 0067].
Note t-hexyl peroxyisopropyl monocarbonate:

    PNG
    media_image1.png
    100
    387
    media_image1.png
    Greyscale
[Ex. 3; 0062-0072; Table 1, Ex. 3].
Tamura et al. (US ‘503) does not disclose a catalyst comprising multivalent polyether.  However, Sanchez et al. (US ‘149) discloses poly(monoperoxycarbonates) as initiators of ethylenically unsaturated monomers [abstract; 12:50-13:60], with a specific initiator P [13:45-56].  Tamura et al. (US ‘503) and Sanchez et al. (US ‘149) are analogous art because they are concerned with a similar technical difficulty, namely polymerization with peroxycarbonate initiators.  At the time of invention a person of ordinary skill in the art would have found it et al. (US ‘149) the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Sanchez et al. (US ‘149) suggests that such poly(monoperoxycarbonates) are effective initiators in free radical polymerizations of ethylenically unsaturated monomers {ex. diethylene glycol bisallyl carbonate [14:66]} with respect to efficiency (reduced initiator requirements) [13:61-14:67].
Note structure P:

    PNG
    media_image2.png
    244
    578
    media_image2.png
    Greyscale
[13:45-56].

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) in view of Sanchez et al. (US 5,760,149) as applied to claim 20 above, and further in view of Kojima et al. (US 2016/0017218).
Regarding claims 21-22:  Tamura et al. (US ‘503) and Sanchez et al. (US ‘149) disclose the basic claimed lens [as set forth above with respect to claim 20]; wherein Tamura et al. (US ‘503) discloses 2,4-dihydroxybenzophenone as the UV absorber [0063].
et al. (US ‘503) does not disclose 2,2’-dihydroxy-4,4’-dimethoxybenzophenone [instant claim 21] or 2,2’,4,4’-tetrahydroxybenzophenone [instant claim 22].  However, Kojima et al. (US ‘218) discloses lenses containing UV absorbers [abstract], wherein Kojima et al. (US ‘218) discloses 2,4-dihydroxybenzophenone, 2,2’,4,4’-tetrahydroxybenzophenone and 2,2’-dihydroxy-4,4’-dimethoxybenzophenone as UV absorbers [0055].  Tamura et al. (US ‘503) and Kojima et al. (US ‘218) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of lenses.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 2,2’-dihydroxy-4,4’-dimethoxybenzophenone and/or 2,2’,4,4’-tetrahydroxybenzophenone as UV absorber, as taught by Kojima et al. (US ‘218) in the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Kojima et al. (US ‘218) suggests 2,4-dihydroxybenzophenone, 2,2’-dihydroxy-4,4’-dimethoxybenzophenone and 2,2’,4,4’-tetrahydroxybenzophenone as equivalent UV absorbers [0055] [see also MPEP 2144.06].

Claims 28-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) in view of Sanchez et al. (US 5,760,149).
Regarding claim 28 and 33:  Tamura et al. (US ‘503) discloses lenses prepared from polymerizable compositions [abstract], wherein Example 3 [Ex. 3; 0062-0072; Table 1, Ex. 3] contains 0.03 parts of a tetraazaporphyrin (coloring agent), 0.4 parts Seesorb 100 (UV absorber; 2,4-dihydroxybenzophenone; CAS No. 131-56-6 ), 3.5 parts t-hexyl peroxyisopropyl monocarbonate (initiator), 100 parts CR-39 (diethylene glycol bisallyl carbonate) and 1 part acetone {corresponding to 95.3 wt% CR-39) [Ex. 3; 0062-0072; Table 1, Ex. 3].  The resulting lens material was injected into a mold and cured to afford a lens [Ex. 3; 0067].


    PNG
    media_image1.png
    100
    387
    media_image1.png
    Greyscale
[Ex. 3; 0062-0072; Table 1, Ex. 3].
Tamura et al. (US ‘503) does not disclose a catalyst comprising multivalent polyether.  However, Sanchez et al. (US ‘149) discloses poly(monoperoxycarbonates) as initiators of ethylenically unsaturated monomers [abstract; 12:50-13:60], with a specific initiator P [13:45-56].  Tamura et al. (US ‘503) and Sanchez et al. (US ‘149) are analogous art because they are concerned with a similar technical difficulty, namely polymerization with peroxycarbonate initiators.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined poly(monoperoxycarbonates) {ex. structure P}, as taught by Sanchez et al. (US ‘149) the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Sanchez et al. (US ‘149) suggests that such poly(monoperoxycarbonates) are effective initiators in free radical polymerizations of ethylenically unsaturated monomers {ex. diethylene glycol bisallyl carbonate [14:66]} with respect to efficiency (reduced initiator requirements) [13:61-14:67].
Note structure P:

    PNG
    media_image2.png
    244
    578
    media_image2.png
    Greyscale
[13:45-56].
Regarding claims 29-31:  Tamura et al. (US ‘503) and Sanchez et al. (US ‘149) disclose the basic claimed lens [as set forth above with respect to claim 28].
The claimed effects and physical properties, i.e. the lens has a yellow index of less than 5 [instant claim 29]; the lens has a haze value of less than 0.5% [instant claim 30]; the lens has a light-cut value of 410 nm [instant claim 31], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) in view of Sanchez et al. (US 5,760,149) as applied to claim 15 above, and further in view of Sanchez et al. (US 5,644,004).
Regarding claim 36:  Tamura et al. (US ‘503) and Sanchez et al. (US ‘149) disclose the basic claimed lens [as set forth above with respect to claim 15]; wherein Tamura et al. (US ‘503) disclose peroxyester polymerization initiators [0043-0044].
Tamura et al. (US ‘503) does not disclose a peroxyester comprising a multivalent polyether.  However, Sanchez et al. (US ‘004) discloses peroxyesters as initiators of ethylenically unsaturated monomers, such as diethylene glycol bisallyl carbonate [abstract; 13:40-14:14], wherein R is an alkyl containing one or more oxygen atoms [5:53-65], as well as a polyether [15:48-16:16].  Tamura et al. (US ‘503) and Sanchez et al. (US ‘004) are analogous art because they are concerned with a similar technical difficulty, namely polymerization with peroxyester initiators.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined peroxyesters, wherein R is an alkyl containing one or more oxygen atoms [5:53-65] {ex. polyether}, as taught by Sanchez et al. (US ‘004) the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Sanchez et al. (US ‘004) suggests that such peroxyesters are safe [1:10-22] and do not bloom, extrude or volatilize [19:4-24].

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Tamura et al. (US 2012/0188503) was relied on for disclosing Example 3 [Ex. 3; 0062-0072; Table 1, Ex. 3], which contains 0.03 parts of a tetraazaporphyrin (coloring agent), 0.4 parts Seesorb 100 (UV absorber; 2,4-dihydroxybenzophenone; CAS No. 131-56-6 ), 3.5 parts t-hexyl 
Kojima et al. (US 2016/0017218) was relied on for disclosing lenses containing UV absorbers [abstract], wherein Kojima et al. (US ‘218) discloses 2,4-dihydroxybenzophenone, 2,2’,4,4’-tetrahydroxybenzophenone and 2,2’-dihydroxy-4,4’-dimethoxybenzophenone as equivalent UV absorbers [0055] [see also MPEP 2144.06].  Furthermore, the selection of a known material based on its suit-ability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [see MPEP 2144.07].
In response to applicant's argument that Kojima et al. (US ‘218) employs metal-based catalysts, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Sanchez et al. (US 5,760,149) was relied on for disclosing poly(monoperoxycarbonates) as initiators of ethylenically unsaturated monomers [abstract; 12:50-13:60], with a specific initiator P [13:45-56].  Sanchez et al. (US ‘149) suggests that such poly(monoperoxycarbonates) are effective initiators in free radical polymerizations of ethylenically unsaturated monomers {ex. diethylene glycol bisallyl carbonate [14:66]} with respect to efficiency (reduced initiator requirements) [13:61-14:67].
Sanchez et al. (US 5,644,004) was relied on for disclosing peroxyesters as initiators of ethylenically unsaturated monomers, such as diethylene glycol bisallyl carbonate [abstract; et al. (US ‘004) suggests that such peroxyesters are safe [1:10-22] and do not bloom, extrude or volatilize [19:4-24].
The Declaration under 37 CFR 1.132 filed 10/7/21 is insufficient to overcome the rejection of claims 24-26 and 32-34 based upon Kojima et al. (US ‘218) and Sanchez et al. (US ‘149) / Sanchez et al. (US ‘004) as set forth in the last Office action because:  While Example I-7 containing Luperox® JWEB 50 affords a 14% decrease of the yellow index of the lens, however, Ex. I-7 employed in the Table represents a specific composition and is not commensurate in scope with the breadth of compositions included in claims 15 and 28.  It is unclear if the combination and amounts of the monomer, release agent, UV absorber, Luperox® JWEB 50  and dyes provide the unexpected results, or if any combination and amount of starting materials yield comparable results.  Additionally, the specific initiator Luperox® JWEB 50 is of narrower scope than the broad genus of catalysts listed in claims 15 and 28. 
As the data obtained from Ex. I-7 in the Table was obtained from compositions of narrower scope than the broad genus of claims 15 and 28, it is not possible for the examiner to conclude the data from the Table represent unexpected results over the prior art of record [see also MPEP 716.01(c), 716.02(d), 2145; In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972)].
Additionally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) [see MPEP 716.02(d)].  See also In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972).  
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) [See MPEP 716.02(d)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767